Rugg, C.J.
This is an action for breach of an implied warranty of fitness in the sale of cracked corn by the defendant to the plaintiff. It was held in 269 Mass. 464, when the case was here at an earlier stage, that there was evidence to justify a finding that there had been a breach of the implied warranty of fitness for a use made known to the defendant as seller and reliance on bis skill by the buyer within G. L. c. 106, § 17 (1). The evidence in the present record on this point is not materially different from that disclosed on the former record. The case is governed in this particular by the decision hitherto rendered.
The only point now raised, not foreclosed by the previous adjudication, is whether there was sufficient evidence that the plaintiff made a contract with the defendant for the purchase of the cracked corn. The plaintiff testified that he instructed his sister to order the grain and that he owned the poultry, although his father owned the farm where it was kept and where he lived. His sister testified *33that at her brother’s request she ordered the grain from the defendant and told him the purpose for which it was to be used; that she did not mention her father’s name, nor say to the defendant that it was for her brother. The defendant testified that he was told the grain was for “Blanchard” and that his sales slip showed the grain sold to “Blanchard”; that he did not know the plaintiff as a man, he remembered him only as a child, but had done business with the plaintiff’s father as a steady customer.
This evidence in its aspect most favorable to the plaintiff was sufficient to support a finding that the plaintiff as undisclosed principal, through his sister as his agent, made the contract with the defendant. There was no concealment of the identity of the plaintiff, and nothing to indicate that his personality was of any consequence, to the defendant. The record presents the simple case of an undisclosed principal suing on a contract made by his agent. Eastern Railroad v. Benedict, 5 Gray, 561, 562. Lunn & Sweet Co. v. Wolfman, 256 Mass. 436, 441, 442, and cases cited. Capitol Amusement Co. v. Gallagher, 268 Mass. 321, 323. Cases like Boston Ice Co. v. Potter, 123 Mass. 28, and Kaufmann v. Sydeman, 251 Mass. 210, are distinguishable.

Exceptions overruled.